DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16,18-20 in the reply filed on 8/28/2020 remains acknowledged.
Applicant’s election without traverse of:
(i) phentermine hydrochloride, cetostearyl alcohol, stearic acid, sorbitol, maltodextrin and magnesium stearate (claims 11, 14 and 16), 
Claims 1-16 and 18-20 reading thereon, in the reply filed on 8/28/2020 remains acknowledged.
Claim 17 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/28/2020.

Response to Arguments
Applicants' arguments, filed 2/16/2021, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babul (US 9,125,833 B2; 2015 Sept).
Babul teaches multimodal abuse resistant and extended release formulations (title).  Several studies have suggested the benefits of extended release over immediate release opioids. Ferrell et al (Oncol Nur Forum 1989; 4:521-6) compared 12-hourly 
In some preferred embodiments, abusable drug pharmaceutical compositions and methods of the present invention provide (i) abuse deterrence; (ii) extended release; and (iii) simultaneous abuse deterrence and extended release, prepared using one or more ADER compounds (13:35-39).
As used herein, the term “ADER. “ADER material” and “ADER agent” refers to one or more compounds selected from the group consisting of: … (d) poorly water soluble, high melting point (mp=45 to 100° C.) waxes (13:40-45).
Among active compounds used to prepare ((i) abuse deterrence; or (ii) extended release; or (iii) protection against alcohol dose dumping; or (iv) protection against significant changes in bioavailability due to fed or fasted states; or (v) protection against significant changes in bioavailability due to fed or fasted states; or (vi) more than one of the foregoing properties; wherein the dosage form is prepared: (I) using compounds 
Representative examples of poorly water soluble, high melting point (mp=45 to 100°C.) waxes of the present invention include, without limitation: … (Xvii) Applicant elected cetostearyl alcohol (e.g., cetearyl alcohol; Crodacol CS90TM; Lanette OTM, Tego Alkanol 1618TM; Tego Alkanol 6855TM); (xviii) beeswax.  (89:37-39, 61-63; These waxes are ADER materials).  Any amount of ADER may be used; in some embodiments the total amount of ADER is about 5 to about 98 percent, more preferably 10-85% of the composition (91:15-19).
The present invention can also optionally include other ingredients to enhance dosage form manufacture from a pharmaceutical composition of the present invention; some embodiments include one or more pharmaceutically acceptable fillers (bulking agents), diluents (bulking agents) and lubricants (92:49-56).
The formulation optionally comprises auxiliary materials (or pharmaceutically excipients), which include (i) binders such as a dextrin; (iii) filling agents such as Applicant elected sorbitol; (v) lubricants such as Applicant elected magnesium stearate, and Applicant elected stearic acid; (vii) diluents such [as] Applicant elected sorbitol; (viii) anti-adherents or glidants such as magnesium stearate (93:9-11, 20, 26-27, 31, 37-41, 48-49) and (ix) Pharmaceutically compatible carriers such as maltodextrin (93:58-58, 60).  
The pharmaceutical compositions and dosage form of the invention may further contain one or more pharmaceutically acceptable excipients. When used in the present 
Thus, Babul teaches each of the required ingredients, phentermine as active agent subject to abuse, and all other Applicant elected components: cetostearyl alcohol as poorly water soluble, high melting point wax (ADER), maltodextrin as pharmaceutically compatible carrier, sorbitol as filling agent, steric acid as lubricant, magnesium stearate as lubricant and glidant/anti-adherant.  It would have been obvious to combine each of these six ingredients motivated by the teachings for each of these ingredients.
It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).  Thus selecting a combination of cetostearyl alcohol as poorly water soluble, high melting point wax (ADER), maltodextrin as pharmaceutically compatible carrier, sorbitol as filling agent, steric acid as lubricant, and magnesium stearate as lubricant and glidant/anti-adherant, would have been obvious, giving the compositions of claims 1-2.
Regarding the recited phentermine hydrochloride salt, Babul teaches In some preferred embodiments, the dosage form provides an oral pharmaceutical composition comprising a therapeutically effective amount of abusable drug or a pharmaceutically 
Claims 3-10, 12-16, 18-20 each recite individual amounts or ranges of amounts, or ratios or both, for one or more ingredients.  Because waxes are taught at a broad range, and excipients are also taught for a broad range, the ranges and ratios of each of these claims are considered obvious as a result of routine optimization of the amounts of each of the obvious six ingredients required by the claims, based on the purposes taught.
As pointed out in MPEP 2144.05 II, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The Examiner notes that a review of the specification did not identify any surprising result (i.e., criticality) to the recited ranges/ratios.  Therefore, the claims are obvious.

Applicant argues:

Babul discloses an oral dosage form comprising an opioid agonist combined with at least two abuse drug extended release (ADER) ingredients including a hydrogenated vegetable oil and a fractionated coconut oil. The dosage form is provided for example, for a simultaneous abuse deterrence use and extended release of the opioid agonist. Among the ADER ingredients listed in column 13, lines 40-45, include hydrogenated Type I or Type II vegetable oils, polyoxyethylene stearates and distearates, glycerol monostearate and poorly water soluble, high melting point waxes. The Examiner asserts that Babul would disclose each single ingredient of the presently claimed formulation, thus being obvious combining them for preparing the claimed ERT. 
Applicant respectfully disagrees. The specific ingredients of the claimed ERT are only generically disclosed as possibly comprised in the dosage form of Babul. As a matter of fact, it is reported that "some embodiments of the present invention include one or more pharmaceutically acceptable fillers, diluents, glidants and lubricants or various particle sizes and molecular weights" (Babul, col. 92, lines 54-57), without providing any example of composition that would comprise the elected excipients. 
Moreover, phentermine is only reported in a long list of anorectic compounds (Babul, example 124, col. 162, line 28) as alternative active ingredient to be used in Babul's formulation. 
In addition, the technical problem faced by Babul is completely different from that of Applicant's invention. That is, Babul relates to the provision of an abuse deterrent system to protect both medical and non-medical users of opioids from intentional or unintentional opioid toxicity (Babul, col. 4, lines 46-48). And thus, Babul's extended-release formulation aims to provide continuous relief of signs and symptoms amenable to treatment with the abusable drug, without having to take frequent doses of opioids (Babul, col. 6, lines 22-26). 
On the contrary the technical problem solved by Applicant's invention is to provide an ERT of phentermine as weight loss treatment, which ensures a constant and reproducible release and dissolution of the active ingredient, thereby minimizing the variability of efficacy of the drug among patients (Specification, p. 2, lines 23-34). 
Consequently, one of ordinary skill in the art would have never looked at Babul, even less found a hint or suggestion for preparing Applicant's claimed ERT, in order to solve the technical problem identified by Applicant. 
Thus, withdrawal of this rejection is respectfully requested. 

This is not persuasive.

Babul teaches each of the required ingredients, phentermine as active agent subject to abuse, and all other Applicant elected components: cetostearyl alcohol as poorly water soluble, high melting point wax (ADER), maltodextrin as pharmaceutically compatible carrier, sorbitol as filling agent, steric acid as lubricant, magnesium stearate as lubricant and glidant/anti-adherant.  It would have been obvious to combine each of these six ingredients motivated by the teachings for each of these ingredients.
Regarding the argument that the technical problem of Babul is different from the technical problem solved by Applicant’s invention, as discussed in MPEP 2144 (IV), a rationale different from Applicant’s is permissible:
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).
In In re Lintner, the claimed invention was a laundry composition consisting essentially of a dispersant, cationic fabric softener, sugar, sequestering phosphate, and brightener in specified proportions. The claims were rejected over the combination of a primary reference which taught all the claim limitations except for the presence of sugar, and secondary references which taught the addition of sugar as a filler or weighting agent in compositions containing cationic fabric softeners. Appellant argued that in the claimed invention, the sugar is responsible for the compatibility of the cationic softener with the other detergent components. The court sustained the rejection, stating "The fact that appellant uses sugar for a different purpose does not alter the conclusion that its use in a prior art composition would be [sic, would have been] prima facie obvious from the purpose disclosed in the references." 173 USPQ at 562.
In In re Dillon, applicant claimed a composition comprising a hydrocarbon fuel and a sufficient amount of a tetra-orthoester of a specified formula to reduce the particulate emissions from the combustion of the fuel. The claims were rejected as obvious over a reference which taught hydrocarbon fuel compositions containing tri-orthoesters for dewatering fuels, in combination with a reference teaching the equivalence of tri-orthoesters and tetra-orthoesters as water scavengers in hydraulic (nonhydrocarbon) fluids. The Board affirmed the rejection finding "there was a ‘reasonable expectation’ that the tri- and tetra-orthoester fuel compositions would have similar properties based on ‘close structural and chemical similarity’ between the tri- and tetra-orthoesters and the fact that both the prior art and Dillon use these compounds ‘as fuel additives’." 919 F.2d at 692, 16 USPQ2d at 1900. The court held "it is not necessary in order to establish a prima facie case of obviousness . . . that there be a suggestion or expectation from the prior art that the claimed [invention] will have the same or a similar utility as one newly discovered by applicant," and concluded that here a prima facie case was established because "[t]he art provided the motivation to make the claimed compositions in the expectation that they would have similar properties." 919 F.2d at 693, 16 USPQ2d at 1901 (emphasis in original).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611